DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are presented and pending in the application.

Allowable Subject Matter
Claims 15-17 are allowed over the prior art of record.
Claims 4-6, 10 & 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-3, 7-9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 9.536,590 B1).
The examiner relies on the entire teachings of the Zhu reference; the applicant should carefully consider the entire teachings of the Zhu reference for better understanding of the examiner’s position.
The examiner notes that, reasonably broad interpretations are applied to the recited claimed invention, in figures 1-3 with accompanying description, the Zhu reference teaches functionally equivalent limitations of the recited claimed invention is disclosed, taught and motivated by the teachings of the Zhu reference as follows:
Claims 1-3, 7-9 & 11	The teachings of Zhu reference
1. A memory system comprising: a memory device including an interface circuit and a semiconductor memory; and  
Features of figure 1, a device (100) including Interface (121, 150) and a memory array (160)
a controller configured to generate a command set in response to a host command and output the command set to the memory device
Features of col 6, line 17 “CPU 111 programs command queue … according to the generated commands…The repair mode engine 130 then controls the transmission of the commands”
wherein the interface circuit is configured to: receive the command set, transmit the received command set to the semiconductor memory, when the received command set corresponds to the semiconductor memory, 
Features of figure 1, Col 6, lines 10-21, “repair mode engine 130 includes a…command queue…and the like and logic circuits…controls the transmission of command in the queue of memory circuit 140”
perform a blocking operation so that the received command set is not transmitted to the semiconductor memory, when the received command set corresponds to the interface circuit, and 
Features of figure 1, Col 7, line 1 “The memory circuit 140 decodes a low voltage level (e.g., about ground level) on the and ignores all the other control signals on the control pins in response to the NOP command”

perform an on-die termination operation, a ZQ calibration operation, or a driving force control operation of the interface circuit in response to the received command set corresponding to the interface circuit.  
Features of figure 3, (300), Col 11, line 5 “repair mode engine 130 programs the control register…to control signals CSn, ODT and DM…”

2. The memory system according to claim 1, wherein the interface circuit performs retiming on the received command set.  
Feature of figure 1,  Col 6, “the mode controller 125 is configured to control the clock generator 129 to generate the clock signal CLK of appropriate frequency based on the operation mode”

3. The memory system according to claim 1, wherein, when an address in the command set corresponds to the semiconductor memory, the interface circuit transmits the received command set to the semiconductor memory, and wherein, when the address corresponds to the interface circuit, the interface circuit performs the blocking operation.  
Features of figure 1, Col 5, line 14 “interface circuit 121 includes I/O circuits…to receive external signals coming into…the memory interface circuit 121 drives address signals (ADDRESS)…and the like”

7. A memory system comprising: a controller configured to receive a host command from a host, and
Features of figure 1, a device (100): Memory Controller (120) received commands from CPU (111); see also col 5, line 16 “to receive signals coming into  the processing circuit 110”
generate and output a command set in response to the received host command;
Features of col 6, line 17 “CPU 111 programs command queue … according to the generated commands…The repair mode engine 130 then controls the transmission of the commands”
an interface circuit configured to receive the command set from the controller, parse the command set,
Features of figure 1, Interface circuits (121, 140-150); Col 4, line 15 “interface circuit 150 includes I/O circuits…decoder circuits…to receive command signals and decode the command signals, control logic circuits…to generate suitable internal control signals in response to the command signals, …ODT circuits… and the like”

Features of figure 1, Col 7, line 1 “The memory circuit 140 decodes a low voltage level (e.g., about ground level) on the CSn pin as an NOP command and ignores all the other control signals on the control pins in response to the NOP command”
perform an initial setting internal operation corresponding to the command set or control a timing of the command set and output the command set according to a result of the parsing; and  
Features of figure 2, (S210-S260) & Columns 8-10
a memory device configured to perform an operation in response to the command set received through the interface circuit. 
 Features of figure 2, (S210-S260) & Columns 8-10

8. The memory system according to claim 7, wherein the controller generates the command set for controlling the interface circuit by including an address corresponding to the interface circuit in the command set.  
Features of figure 1, Col 5, line 14 “interface circuit 121 includes I/O circuits…to receive external signals coming into…the memory interface circuit 121 drives address signals (ADDRESS)…and the like”

9. The memory system according to claim 7, wherein the controller generates the command set for controlling the memory device by including an address corresponding to the memory device in the command set.  
Features of figure 1, Col 5, line 14 “interface circuit 121 includes I/O circuits…to receive external signals coming into…the memory interface circuit 121 drives address signals (ADDRESS)…and the like”

11. The memory system according to claim 7, wherein, when the command set corresponds to the memory device as a result of the parsing, the interface circuit controls the timing of the command set and outputs the command set to the memory device according to the controlled timing.  
Features of figure 1, Interface circuits (121, 140-150); Col 4, line 15 “interface circuit 150 includes I/O circuits…decoder circuits…to receive command signals and decode the command signals, control logic circuits…to generate suitable internal control signals in response to the command signals, …ODT circuits… and the like”

The examiner notes that the basic/main difference between the recited claimed invention and the teachings of the Zhu reference is that the Zhu reference does not expressly disclose the limitation/recitation regarding “blocking 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181